DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (The species of Figures 1-5) in the reply filed on 6/17/2022 is acknowledged.  The traversal is on the following: ground(s):  
Regarding the traversal, the examiner's divided groups are not independent nor distinct from each other because they are directed to similar features of the machine tool hand where the coolant liquid pressure may affect the operation of the hand members. Thus, there would not be a serious search and/or examination burden if restriction were not required.

Applicant’s arguments regarding the Requirement for Restriction/Election have been considered, but are not found to be persuasive.  First, with respect to Applicant’s argument that 
“there would not be a serious search and/or examination burden if restriction were not required,” Examiner notes the following.  According to MPEP § 808.02.
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required...

Regarding part (B) (which is the part that deals with Applicant’s traversal arguments re search and/or examination burden), note that MPEP section 808.02 (titled “Establishing Burden”) notes that
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
(A)    Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B)    A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C)    A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Please note that it is only necessary to show one of A, B, or C to establish burden.  In the instant case, C was established.  On page 3 of the Requirement for Restriction mailed on 4/28/2022, it was established that at the very least, different search queries would be necessary to search the identified inventions.  For example, different searching queries would be necessary to search the feature of elected Species I corresponding to a total of opening areas of the branched flow paths (8) and the discharge ports (9) is set to be substantially equal to the cross-sectional area of the flow path (7) of the shaft portion (5), and to search the feature of non-elected Species II corresponding to a movable body (15) having a spherical shape disposed at a vicinity of the discharge port.  Thus, burden has been properly established.
Second, with respect to Applicant’s argument that “the examiner's divided groups are not independent nor distinct from each other because they are directed to similar features of the machine tool hand where the coolant liquid pressure may affect the operation of the hand members,” Examiner notes the following.  The fact that the claimed groups contain similar features of the machine tool hand, as argued by Applicant, does not change the fact that the claims are independent/distinct because the claims to the different species recite mutually exclusive characteristics of such species.  
For example, claim 2 sets forth therein “a movable body that is disposed at a vicinity of the discharge port in the flow path so as to be movable along the flow path and that pushes a corresponding one of the two or more hand members.”  Claim 3 then proceeds to further limit claim 2 by setting forth that “the movable body has a spherical shape.”  Noting this, the movable body (15) disposed at the vicinity of the discharge port of claims 2 and 3 is exclusive to non-elected Species II (the species of Figures 6-7).  Furthermore, claim 7 sets forth therein, “a movable member that is supported by the body portion so as to be movable in one direction; and two or more hand members that are attached to the movable member such that the at least one of the two or more hand members is pivotable about a prescribed axis.”  Noting this, the movable member (22) that is supported by the body portion so as to be movable in one direction and to which the two or more hand members are pivotably attached of claim 7 is exclusive to non-elected Species IV (the species of Figures 11-12).  Furthermore, claim 1 sets forth therein, “a total of opening areas of the branched flow paths and the discharge ports is set to be substantially equal to the cross-sectional area of the flow path in the shaft portion.”  Noting this, 
a total of opening areas of the branched flow paths (8) and the discharge ports (9) is set to be substantially equal to the cross-sectional area of the flow path (7) of the shaft portion (5) is exclusive to elected Species I (the species of Figures 1-5).  These are just but a few examples that show the claims to the different species recite mutually exclusive characteristics of such species.  Based on the foregoing, while the claimed groups may contain similar features of the machine tool hand where the coolant liquid pressure may affect the operation of the hand members, it does not change the fact that the claims are independent/distinct because the claims to the different species recite (as described above) mutually exclusive characteristics of such species.  Applicant’s argument is therefore not persuasive.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 3, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/28/2022.
Please note that new claims 8-14, which were presented in the claim set filed on 6/17/2022, correspond to elected Species I.  Based on the foregoing, claim 1, 4-6, and 8-14 will be examined.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cuboid block shape” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Please note that while the distal end portion (4) of claim 8 is shown, there isn’t a view that is provided in the drawings filed on 7/27/2020 that shows that said distal end portion (4) is formed in a “cuboid block shape.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an urging member that urges the two or more hand members, by an elastic restoring force” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6, and 8-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-4 of claim 1 state, “a body portion that is mounted so as to be attachable to and detachable from a spindle of a machine tool, and that is provided with a flow path connected to a coolant-liquid supply path formed in the spindle.”  This limitation is viewed to be vague and indefinite, because while the claim is directed toward a machine tool hand, Applicant is positively reciting the spindle and the coolant-liquid supply path formed therein.  Please note that Applicant isn’t claiming, for example, that the body portion of the machine tool hand is provided with a flow path that is capable of being connected to a coolant-liquid supply path formed in the spindle.  Rather, Applicant claims the body portion (of the machine tool hand) is provided with a flow path connected to a coolant-liquid supply path formed in the spindle.  Based on the foregoing, it is unclear as to what is and isn’t included in claim 1, noting that in the preamble of claim 1, the claim is directed toward the machine tool hand, but then in the body of claim 1, the structure of the machine tool hand is set forth by Applicant as well as the spindle to which the machined tool hand is connectable.  
Lines 1-4 of claim 6 state, “the guide is configured by forming the flow path in a shape in which a discharge direction of the coolant liquid discharged from the discharge ports and a flow direction of the coolant liquid along the inner surface form an angle larger than 90°.”  This limitation is viewed to be vague and indefinite, as it is unclear as to what exactly the guide is and how said guide is embodied.  Is the guide a singular object/element?  Or, for example, is the guide some combination of the discharge ports and the inner surface?  Or, for example, is the guide a guide path?  This limitation is further viewed to be vague and indefinite, as it is unclear as to which inner surface of the plural “inner surfaces” of claim 5, lines 4-5 that the singular “inner surface” of claim 6, lines 3-4 is intended to reference.  
Line 2 of claim 8 states, “a distal end portion that is formed in a cuboid block shape.”  This limitation is viewed to be vague and indefinite, because it is unclear if this limitation is to mean that the distal end portion is shaped as a cuboid block, or if this limitation means that the distal end portion is formed in, that is to say disposed in, a cuboid block shape.  
Lines 1-4 of claim 11 state, “the two or more hand members are disposed on sides of the distal end portion of the body portion and are individually attached to the body portion so as to be pivotable about parallel pivot axes extending along a plane orthogonal to the central axis of the shaft portion.”  This limitation is viewed to be vague and indefinite, since it is unclear if Applicant is setting forth that each hand member is individually attached to the body portion and has parallel pivot axes, i.e. each hand member has multiple pivot axes that are parallel to one another and extend along a plane, or if Applicant is setting forth that while each of the two or more hand members is individually attached, the pivot axis of each hand member is parallel to the pivot axis of each of the other hand members and the pivot axis of each hand member extends in the same plane. 
Lines 1-2 of claim 13 state, “the branched flow paths have discharge ports opening on each side surface of the distal end portion.”  This limitation is viewed to be vague and indefinite, because there isn’t an axis or frame of reference provided for determining as to what is meant by “side surface.”  Depending on the perspective that a user of the machine tool hand is viewing the distal end portion, what would appear as a front surface in one perspective could appear as a side surface in an alternative perspective, for example.  This limitation is further viewed to be vague and indefinite, because it is unclear if the discharge ports that are set forth in claim 13 are the same discharge ports as those that are set forth in claim 1, line 9, or if the discharge ports that are set forth in claim 13 are different discharge ports than those set forth in claim 1, line 9.
The term “substantially equal” in claim 14 is a relative term which renders the claim indefinite.  The term “substantially equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, how close in value does the total of opening areas of the branched flow paths and the discharge ports have to be to the cross-sectional area of the flow path to be considered to be substantially equal rather than considered not substantially equal?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Germany Publication No. (DE 102008020489 A1) (hereinafter DE '489) in view of Kawasumi (U.S. PG Publication No. 2009/0116915 A1).  
Note that an EPO Machine Translation of DE '489 has been furnished with this action, and has been cited below.  
Claim 1:  Figures 1-3 of DE '489 show therein a machine tool hand comprising a body portion that is mounted so as to be attachable to and detachable from a machine [EPO Machine Translation, paragraph 0020], noting that the machine is disclosed as a machine tool in at least paragraphs [0008] and [0016] of the EPO Machine Translation of DE '489.  Be advised that the body portion comprises, for example, a cover (7), a housing (1), and a cylindrical shaft portion (1.1).
	The machine tool further comprises two or more hand members (8+8.1).  Specifically, the machine tool has (for example) three hand members (8+8.1) [EPO Machine Translation, paragraph 0012], each of which is attached to the cover (7) of the body portion and pivotable at a bearing point (7.2) about a respective prescribed axis.  Be advised that when the two or more hand members (8+8.1) of the machine tool hand are closed, they are able to grip an object, such as a workpiece (10), therebetween [EPO Machine Translation, paragraphs 0009, 0020].
	Regarding the body portion, it is provided with a flow path, which in turn comprises a supply bore (1.2), a bypass bore (2.4), a piston chamber (1.3), and discharge ports.  As to the discharge ports, they are the outlets of the discharge bores (7.1) (please see Figures 1 and 2).  Noting this, please be advised that DE '489 advises that the bypass bore (2.4) leads from the piston chamber (1.3) to the outside [EPO Machine Translation, paragraph 0016].  Thus, coolant liquid supplied to the discharge ports from the supply bore (1.2), the bypass bore (2.4), and the discharge bores (7.1) is discharged from the discharge ports to the outside.  Examiner now directs attention to the discharge ports, which again are the outlets of the discharge bores (7.1), and their location with respect to surfaces of the two or more hands members (8+8.1) that are exposed to the outside in Figures 1-3.  Since these surfaces of the two or more hands members (8+8.1) are located adjacent to the discharge ports, coolant liquid discharged through the discharge ports is discharged toward those surfaces of the two or more hands members (8+8.1) that are exposed to the outside.  See also paragraph 0020 of the machine translation.
	With regards to a pressure of the coolant liquid, it causes an opening operation or a closing operation of the two or more hands members (8+8.1).  When the coolant liquid is being supplied and the pressure thereof is such that the piston (2) of the machine tool hand is displaced toward the cover (7), for example, an opening operation of the two or more hands (8+8.1) is caused like that shown in Figure 1 of DE '489.  However, when the inflow of coolant liquid is stopped such that the pressure thereof is zero, the piston withdraws like in Figure 2 of DE '489, and a closing operation of the two or more hands members (8+8.1) can occur.  See also paragraphs 0020-0021.
	DE '489 though, doesn’t explicitly disclose the machine tool as having a spindle, the spindle having formed therein a coolant-liquid supply path.  Thus, DE '489 doesn’t disclose, the body portion being “attachable and detachable from a spindle of a machine tool, and that is provided with a flow path connected to a coolant liquid supply path formed in the spindle.”  
	Figures 2 and 11 of Kawasumi though, show a machine tool (20) comprising a spindle (21) to which is attached a machine tool hand (52).  According to Kawasumi, a chuck body (52b) of the machine tool hand (52), includes a coolant inflow space (52b6), a piston (52b4), a compression spring (52b5), a shifter (52b3), and a master jaw (52b1).  In the embodiment, in order to put the chucking pawls (52a) of the machine tool hand (52) into an open state, pressurized coolant is supplied into the coolant inflow space (52b6) through a coolant liquid supply path (21a) formed in the tool spindle (21) and the connecting portion (52b7) [paragraph 0054].  Please note that due to the spindle (21), the machine tool hand (52) is able to be pivoted about a spindle axis so as to be oriented into different positions for re-orienting objects grasped between the master jaws (52b1).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool of DE '489 with the spindle (21) of Kawasumi, noting that the spindle (21) includes the coolant liquid supply path (21a), so as to provide means to pivot the machine tool hand of DE '489 about a spindle axis such that said machine tool hand can be moved into different angular positions for re-orienting objects, e.g. workpiece (10), that are grasped between the two or more hand members (8).  In making this modification, the machine tool hand of DE '489 will be mounted so as to be attachable to and detachable from the spindle (21) of the modified machine tool, and the flow path of the machine tool hand will be connected to the coolant liquid supply path (21a) formed in the spindle (21).  

Claim 4:  Lines 3-4 of claim 4 state, “an urging member that urges two or more hand members, by an elastic restoring force, in a direction opposite to an operating direction due to the pressure of the coolant liquid.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  “An urging member” is therefore presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  As a result, the “urging member” is interpreted as being a “coil spring” in accordance paragraph [0011] of the specification filed on 7/27/2020.  
	Noting the above, Figure 3 of DE '489 shows a urging member (6) that is embodied as a coil spring (like the urging member of Applicant).  In use, the urging member (6) urges the two or more hand members (8+8.1), by an elastic restoring force acting on the piston (2), in a direction that is to opposite to an operating direction due to the pressure of the coolant liquid [EPO Machine Translation, paragraph 0020].  

Claim 5:  As was stated within the rejection of claim 1, the machine tool of DE '489 comprises two or more hand members (8+8.1).  Noting this, each hand member (8+8.1) in turn comprises a respective gripper finger (8.1) and a respective gripper guide (8).  Since there are two or more hand members (8+8.1), and because each hand member (8+8.1) has a respective gripper guide (8), the machine tool hand has a plurality of gripper guides (8), two of which (8) can be seen within Figure 2 of DE '489.  Figure 2 further shows the proximity of the plurality of gripper guides (8) to the discharge bores (7.1) and the discharge ports thereof.  Due to this proximity, when the coolant liquid that caused the two or more hand members (8+8.1) to operate has been discharged from the discharge ports, at least some of the discharged coolant liquid will come into contact with the plurality of gripper guides (8).  When in contact with the plurality of gripper guides (8), the at least some of the discharged coolant liquid will move on the plurality of gripper guides (8), and in doing so, inherently be guided by contours of the surfaces of the plurality of gripper guides (8) with which the at least some of the discharged coolant liquid is in contact.  In moving on the surfaces of the plurality of gripper guides (8), the at least some of the discharged coolant liquid will be guided so as to flow along/next to/beside the inner surfaces of the gripper fingers (8.1) of the two or more hand members (8+8.1), noting that the plurality of gripper guides (8) are connected to and extend along/next to/beside the inner surfaces of the gripper fingers (8.1).  Examiner notes that Figure 2 has been annotated (next page) so as to point out the discharge ports and the inner surfaces.  

    PNG
    media_image1.png
    828
    1062
    media_image1.png
    Greyscale

Claim 6:  As to the plurality of gripper guides (8), they are configured by forming the flow path in a shape in which a discharge direction of the coolant liquid discharged from the discharge ports and a flow direction of the coolant liquid along the inner surfaces form an angle larger than 90°.  This will now be explained.  As stated within the rejection of claim 1, the machine tool hand of DE '489 is mounted so as to be attachable to and detachable from the spindle (21) of the modified machine tool.  Noting this, when the machine tool hand (21) is attached to the spindle (21), and should the spindle (21) incur rotation when the at least some of the discharged coolant liquid moves on the surfaces of the plurality of gripper guides (8) along/next to/beside the inner surfaces of the gripper fingers (8.1), the spindle’s (21) rotation can be used to change the flow direction of the at least some of the discharged coolant liquid such that the flow direction is at an angle larger than 90°, for example, with respect to the discharge direction.

Claim 8:  The machine tool hand includes the cylindrical shaft portion (1.1) (see Figures 1-3 of DE '489) that is for mounting the body portion so as to be attachable to and detachable from the spindle (21) of the modified machine tool.  The spindle (21) is able to receive the cylindrical shaft portion (1.1) of DE '489, noting that Figure 11 of Kawasumi shows the spindle (21) receiving a cylindrical shaft portion of the machine tool hand (52) of Kawasumi.  
Next, as was advised in the rejection of claim 1, the machine tool hand of DE '489 includes the cover (7) and the housing (1).  Together, the cover (7) and the housing (1) form a distal end portion (1+7), noting that said cover (7) and housing (1) are disposed on a distal end of the machine tool hand, whereas the cylindrical shaft portion (1.1) is disposed on a proximal end of the machine tool hand.  Noting this, the distal end portion (1+7) of DE '489 “is formed in a cuboid block shape,” since from the perspective of at least Figure 1 of DE '489, the shape of the cross-section of the distal end portion (1+7) is like a cube.  
Please be advised that Figure 1 has been annotated and provided on the next page so as to show the cuboid block shape of the cross-section of the distal end portion (1+7).


    PNG
    media_image2.png
    910
    854
    media_image2.png
    Greyscale


Claim 9:  As can be seen in at least Figure 1 of DE '489, the cylindrical shaft portion (1.1) is provided with the flow path, specifically the supply bore (1.2) thereof, that extends along a central axis from an opening at one end of the cylindrical shaft portion (1.1).  Please note that the central axis is the dashed line extending through the center of the supply bore (1.2).  

Claim 10:  When the cylindrical shaft portion (1.1) is attached to the spindle (21) of the modified machine tool of DE '489, the opening at the one end of the cylindrical shaft portion (1.1) is connected to the coolant liquid supply path (21a) formed in the spindle (21), and the coolant liquid supplied from the coolant liquid supply path (21a) flows in the flow path at the supply bore (1.2) of said flow path.  This is known, noting that Figure 11 of Kawasumi shows the spindle (21) (which the machine tool of DE '489 was modified to have) interfacing with a machine tool hand (52) such that the coolant liquid supplied from the coolant liquid supply path (21a) flows in the connecting portion (52b7) of machine tool hand’s (52) flow path.  Please note that the inlet of the connecting portion (52b7) is an opening at one end of the cylindrical shaft portion in which the connecting portion (52b7) is formed.  

Claim 11:  Figure 3 of DE '489 shows that the two or more hand members (8+8.1) are disposed on sides of the distal end portion (1+7) of the body portion and are individually attached at bearing points (7.2) to the body portion so as to be pivotable about parallel pivot axes.  Note each of the two or more hand members (8+8.1) has plural pivot axes, including the pivot axis at the associated bearing point (7.2) (please see Figure 3 of DE '489), and the pivot axis that is located at the fastener for connecting a gripper finger (8.1) to its corresponding gripper guide (8) on each hand member (8+8.1).  (DE '489 advises that the gripper fingers (8.1) are variably adjustable [EPO Machine Translation, paragraph 0020]).  Noting this, the plural pivot axes for each hand member (8+8.1) extend along a respective plane that is orthogonal to the central axis of the cylindrical shaft portion (1.1).  

Claim 12:  As was stated above in the rejection of claim 1, the body portion is provided with a flow path, which in turn comprises a supply bore (1.2), bypass bore (2.4), piston chamber (1.3), and discharge ports.  As to the discharge ports, they are the outlets of the discharge bores (7.1) (see Figures 1 and 2).  Noting this, the flow path, after the bypass bore (2.4), branches from the piston chamber (1.3) into the discharge bores (7.1) in the distal end portion (1+7).  As such, the discharge bores (7.1) are branched flow paths (7.1), and as can be seen in Figures 1 and 2, they are individually branched toward each of the two or more hand members (8+8.1).

Claim 13:  As can be seen below in annotated Figure 1, the branched flow paths (7.1) have discharge ports opening on each side surface, i.e. left side surface and right side surface, of the distal end portion (1+7).  Please note that the left and right surfaces are defined with respect to the central axis, which can also be seen below in annotated Figure 1.  

    PNG
    media_image3.png
    801
    929
    media_image3.png
    Greyscale


Claim 14:  Figure 1 has been annotated and provided on the next page so as to point out the branched flow paths (7.1) and discharge ports thereof, as well as the supply bore (1.2) which is the flow path in the cylindrical shaft portion (1.1).  

    PNG
    media_image4.png
    801
    969
    media_image4.png
    Greyscale

	DE '489 though, does not provide disclosure on “a total of opening areas of the branched flow paths and the discharge ports thereof is set to be substantially equal to the cross-sectional area of the flow path [the supply bore 1.2] in the shaft portion [1.1].” 
	However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  With respect to DE '489, since the only difference between the machine tool hand of DE '489 and the claimed device is the area of the cross-section of the flow path in the shaft portion relative to a total of opening areas of the branched flow paths and the discharge ports thereof, noting that area is based on the dimensions and thus relative areas are based on relative dimensions, and because the machine tool hand of DE '489 does not perform differently than the claimed device, noting that in both the machine tool hand of DE '489 and the claimed device a pressure of a coolant liquid is utilized for causing an opening operation or a closing operation of the two or more hand members thereof, then the claimed device is not patentably distinct from the machine tool hand of DE '489.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722